Citation Nr: 0104711	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-22 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for residuals of a 
right knee injury.  

3.  Entitlement to service connection for a low back 
disability, based on active duty between 1990 and 1991.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from July 1966 to July 1970 
and from September 1990 to April 1991.  

By rating action in December 1970, the RO denied service 
connection, in part, for a back disorder based on his first 
period of service.  The veteran was notified of this decision 
and did not appeal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the RO 
which denied service connection for bilateral defective 
hearing, a back disorder, and a right knee disability.  


REMAND

The veteran contends that he had no problems with his right 
knee or back prior to injuries he had while serving on active 
duty in the Persian Gulf.  He also asserts that his hearing 
problems are due to noise exposure from engine and aircraft 
noises from service in Southwest Asia.  

Initially, it should be noted that during the pendency of 
this appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

With regard to the low back and right knee disability, 
additional medical evidence is needed to determine the 
correct diagnoses and date of onset of the veteran's current 
low back and right knee complaints.  While x-rays of the 
right knee were ordered in connection with the June 1998 VA 
examination, there is no record that such x-rays were 
accomplished.  In addition, medical records pertaining to the 
veteran's reserve service should be obtained.

On VA audiological examination in June 1998, the findings did 
not indicate a hearing loss disability for VA purposes.  The 
veteran should be informed under the duty to assist of the 
need to submit current evidence of a hearing loss disability 
as those terms are defined by VA.  

The service medical records show that the veteran was treated 
on one occasion in November 1990 for right knee pain after 
hitting his kneecap on a bulkhead.  He was also treated on a 
couple of occasions in February and March 1991 for back 
strain.  Recent medical reports of record include a diagnosis 
of history of low back pain secondary to degenerative disc 
disease (June 1997 VA progress note), and lumbar strain and 
sequela of the right knee involving possible nerve damage 
(June 1998 VA examinations).   Inasmuch as the record shows 
treatment for knee and low back problems in service and there 
are current diagnoses of the disabilities now at issue on 
appeal, the Board finds that additional examinations should 
be undertaken to more clearly determine the relationship 
between any current back and right knee disability and 
military service.  This is especially so with regard to the 
right knee as the VA examination did not reveal objective 
evidence of disability.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  With regard to hearing loss, 
the veteran should be advised of the need 
to submit medical evidence of the presence 
of a hearing loss disability for VA 
purposes in accordance with 38 C.F.R. 
§ 3.385 (2000).

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his low 
back, right knee, and hearing problems 
since his discharge from active service 
in April 1991.  He should also be asked 
to provide an employment history since 
1970 which includes his occupations and 
any noise exposure.  The RO should 
attempt to obtain copies of treatment 
records from the identified treatment 
sources, as well as any VA clinical 
records not already of record and 
associate them with the claims folder.  
The veteran should also be asked to 
provide statements from any medical 
personnel who have related his current 
disabilities to service.  If the veteran 
needs assistance in obtaining any 
records, he should notify the RO.  The RO 
should thereafter attempt to obtain the 
identified records.  

3.  The RO should inquire of the veteran 
the unit to which he was assigned for 
reserve duty.  Medical records pertaining 
to such duty should be obtained from the 
proper authority or authorities.  In this 
regard, the veteran's unit should be 
contacted in an effort to retrieve the 
records.

4.  If the veteran submits medical 
evidence of the presence of a hearing 
loss disability for VA purposes, he 
should be afforded a VA audiological 
examination.  The claims folder and a 
copy of this REMAND must be made 
available to the audiologist for review, 
and the examiner should indicate for the 
record that he or she has reviewed the 
claims file.  An employment history since 
discharge should be taken, to include 
information as to any employment in a 
noisy environment or any participation in 
sports or other activities which may have 
subjected the veteran to loud noises.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the identified hearing loss was 
caused by acoustic trauma in service.  
The physician should describe all 
findings in detail and provide a complete 
rationale for all opinions offered.  In 
formulating a response, the physician 
should utilize the phrase underlined 
above which sets forth the standard of 
proof necessary to grant a claim.  If the 
physician is unable to make any 
determination as to the etiology, she/he 
should so state and indicate the reasons.  
The findings should be typed or otherwise 
recorded in a legible manner.  

5. The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology and, if possible, date of onset 
of any identified low back or right knee 
disability.  All indicated tests and 
studies should b accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should indicate for the 
record that he or she reviewed the claims 
file.  The examiner should offer a 
diagnosis for any existing low back or 
right knee disability and provide an 
opinion as to whether it is at least as 
likely as not that each current 
disability had its onset in service or is 
otherwise related to service.  The date 
of onset of any chronic right knee or low 
back disability should be given, if 
possible.  In formulating a response, the 
physician should utilize the phrase 
underlined above which sets forth the 
standard of proof necessary to grant a 
claim.  The physician should provide a 
complete rationale for all opinions 
offered.  If the physician is unable to 
make any determination, she/he should so 
state and indicate the reasons.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

6.  The veteran should also be afforded a 
VA neurological examination to determine 
the correct diagnosis and, if possible, 
etiology any identified right knee 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
indicate for the record that he or she 
reviewed the claims file.  All indicated 
tests and studies should be accomplished.  
If a right knee neurological disability 
is identified, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that it is a residual of 
the knee injury in service.  In 
formulating a response, the physician 
should utilize the underlined phrase 
which sets forth the standard of proof 
necessary to prove a claim.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the 
physician is unable to make any 
determination, he or she should so state 
and indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
addition, the RO should assure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination reports do not 
include adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

8.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The RO 
should adjudicate the merits of the 
veteran's claim based on all the evidence 
of record and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date and place of the examinations 
and the address to which the letter(s) 
was sent should be included in the claims 
folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

